PS/CD
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

KENNETH RIVERS,
Petitioner, ORDER
Vv. 19-CV-6484 EAW
15-CR-6172 EAW
UNITED STATES OF AMERICA,

Respondent.

 

INTRODUCTION

On May 8, 2019, pro se petitioner Kenneth Rivers (“Petitioner”), a prisoner
confined at the Jesup Federal Correctional Institution in Jesup, Georgia,! filed a “Motion
for Habeas Corpus Relief and for Interim Conditional Release,” which was originally
docketed by the Clerk of Court as a “Motion to Reduce Sentence,” under the “First Step
Act.” United States v. Rivers, 1:15-cr-06172, Dkt. 30. Section 102(b)(1)(A) of the First
Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 522 (the “First Step Act”), amended
18 U.S.C. § 3624(b)(1) and allowed for an increase in the maximum number of good time
credits a federal prisoner could be awarded from 47 days to 54 days per year. Petitioner

claims that, under the amended statute, he should receive an additional 35 days of good

 

! Petitioner waived indictment and, on January 15, 2016, pleaded guilty in this Court

to an information charging him with one count of attempted possession of a controlled
substance (cocaine), in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B). (United
States v. Rivers, 1:15-cr-06172, Dkt. 11-13). He was sentenced to 60 months imprisonment
plus five years of supervised release. (/d., Dkt. 25).

els
time credits on his five-year sentence, and that his projected release date would be
advanced from August 22, 2019 to July 18, 2019. United States v. Rivers, 1:15-cr-06172-
EAW, Dkt. 30 at 1.

On June 28, 2019, the Clerk of Court administratively terminated the Motion to
Reduce Sentence and re-docketed it as a Motion to Vacate, Set Aside or Correct Sentence
under 28 U.S.C. § 2255. United States v. Rivers, 1:15-cr-06172, Dkt. 31; Rivers v. United
States, 6:19-cv-06484, Dkt. 1.

For the following reasons, Rivers’s § 2255 Motion is recharacterized as a petition
for a writ of habeas corpus under 28 U.S.C. § 2241, and is dismissed for improper venue.
See 28 U.S.C. § 1406(a) (“The district court of a district in which is filed a case laying
venue in the wrong division or district shall dismiss, or if it be in the interest of justice,
transfer such case to any district or division in which it could have been brought.”).

DISCUSSION

Petitioner claims he is a model citizen, that the First Step Act’s provision adjusting
upward the number of days of good time credits a prisoner can receive from 47 days to 54
days applies retroactively, and that the Federal Bureau of Prisons (“BOP”) should
immediately re-calculate his good-time credits. United States v. Rivers, 1:15-cr-6172, Dkt.
31 at 1. Based upon the recalculation, he claims he would receive an additional 35 days of
good time credits, thereby advancing his projected release date from August 22, 2019, to
July 18,2019. Jd. However, the BOP has not acted to adjust his projected release date.

Id.
Because Petitioner is challenging the execution of this sentence—i.e., the
calculation of good time credits—his request for habeas relief is properly construed and re-
characterized as a request for habeas relief under 28 U.S.C. § 2241. See Adams v. United
States, 372 F.3d 132, 135 (2d Cir. 2004) (explaining that § 2241 is “the proper means to
challenge the execution of a sentence”); United States v. Parrett, No. 01-CR-168, 2019
WL 1574815, at *2 (E.D. Wis. Apr. 11, 2019) (“[W]hen the good-time provisions of the
[First Step] Act do go into effect, the proper vehicle for [a prisoner] to use to request relief
(after exhausting administrative remedies) would be a petition for habeas corpus under 21
U.S.C. § 2241.”); United States v. Scouten, 13-CR-20S, 2019 WL 1596881, at * 1
(W.D.N.Y. Apr. 15, 2019) (in challenging the execution of his sentence under the First
Step Act, defendant’s request for habeas relief is properly construed under § 2241).

A § 2241 petition must be filed in the prisoner’s judicial district of confinement—
ie., in the district with jurisdiction over the prisoner’s custodian. See Rumsfeld v. Padilla,
542 U.S. 426, 434-35 (2004). As noted, Petitioner is incarcerated at the Jesup Correctional
Facility in Jesup, Georgia, which is located in the judicial district of the United States
District Court for the Southern District of Georgia. Accordingly, this Court does not have
jurisdiction over Petitioner’s § 2241 petition.

Ordinarily, the Court would transfer the re-characterized petition to the proper
district. See Isa v. United States, No. 19-CV-3565 (VB), 2019 USS. Dist. LEXIS 73678
(S.D.N.Y. May 1, 2019) (court, in the interest of justice, transfers § 2241 petition seeking
relief under First Step Act to judicial district of confinement). However, in this case,

Petitioner’s petition indicates that he was to be released on August 22, 2019. A review of

-3-
the BOP’s inmate locator database, available online at https://www.bop.gov/inmateloc/,
confirms that Petitioner was indeed released on that date. Accordingly, the interests of
justice would not be served by transferring the matter, inasmuch as Petitioner’s request for
recalculation of his good time credits has been mooted by his release. Under these
circumstances, the Court finds it appropriate to dismiss the petition, rather than transferring
it.
CONCLUSION

For the foregoing reasons, Petitioner’s “Motion for Habeas Corpus Relief and for
Interim Conditional Release” (United States v. Rivers, 1:15-cr-6172, Dkt. 31) is
recharacterized as a petition for a writ of habeas corpus under 28 U.S.C. § 2241 and is
dismissed for lack of jurisdiction. The Clerk of Court is instructed to close Civil Action

Number 19-CV-6484.

 

 

SO ORDERED.
ELIZABETH A. WOLFORD
United States District Judge
Dated: September 5, 2019
Rochester, New York
